            Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 1 of 10


 1   Wendy Z. Zupac (State Bar No. 294468)
     David A. Forkner (pro hac vice application forthcoming)
 2   WILLIAMS & CONNOLLY LLP
     725 Twelfth Street, N.W.
 3   Washington, DC 20005
     Telephone: (202) 434-5000
 4
     Facsimile: (202) 434-5029
 5   E-mail: wzupac@wc.com
     E-mail: dforkner@wc.com
 6
     Jeffrey E. Faucette (State Bar No. 193066)
 7   SKAGGS FAUCETTE LLP
     One Embarcadero Center, Suite 500
 8   San Francisco, CA 94111
     Telephone: (415) 315-1669
 9
     Facsimile: (415) 433-5994
10   E-mail: jeff@skaggsfaucette.com

11   Attorneys for Defendant Ferrero U.S.A., Inc.

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN FRANCISCO DIVISION
14
15    ABRAHAM DRUCKER, on behalf of himself          Case No.: 3:19-cv-622
      and all others similarly situated,
16                                                   NOTICE OF PETITION FOR
                         Plaintiff,                  REMOVAL OF ACTION TO
17                                                   FEDERAL COURT
            v.
18                                                   [Removed from the San Francisco County
      FERRERO USA, INC.                              Superior Court, Case No. CGC-18-571845.
19                                                   Assigned to Judge Teri L. Jackson]
20                       Defendant.
                                                     Complaint Filed: December 5, 2018
21
22          PLEASE TAKE NOTICE that Defendant Ferrero U.S.A., Inc. (“Ferrero”), through

23   undersigned counsel, hereby removes the case identified in Paragraph 1 below to this Court. The

24   removal is made pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453.

25   I.     THE REMOVED ACTION

26          1.     On or about December 5, 2018, Plaintiff Abraham Drucker filed a putative nationwide

27   class action lawsuit in the Superior Court of California, County of San Francisco. The lawsuit is

28



          NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
             Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 2 of 10


 1   captioned Abraham Drucker, on behalf of himself and of all others similarly situated v. Ferrero USA,

 2   Inc., Docket No. CGC-18-571845.

 3          2.      Plaintiff alleges that in “October 2015,” he purchased multiple “Nutella & Go[!]

 4   Products, including [Nutella & Go! snack packs] in the four-pack variety from Safeway in San

 5   Francisco, California.” Complaint (“Compl.”) ¶ 12.

 6          3.      Ferrero manufactures Nutella & Go! snack packs in two delicious varieties, one with

 7   crispy breadsticks, and the other with salted pretzels.

 8
 9
10
11
12
13
14
15   Compl. ¶ 3.

16          4.      Consumers are on the go now more than ever, and snack foods are mobilizing. To that

17   end, Nutella & Go! snack packs are designed to provide consumers with anytime-anywhere snacking

18   convenience in numerous ways.

19          5.      First, Nutella & Go! snack packs combine breadsticks or salted pretzel sticks with

20   Nutella®, “[t]he Original Hazelnut Spread®”, which has appeared on millions of breakfast tables

21   around the world for 50 years. This combination packaging (or two-in-one dual packaging) allows

22   foods that are not traditionally mobile to be eaten away from home.

23          6.      Second, for on-the-go consumers, Nutella & Go! snack packs are sized and shaped to

24   fit neatly in one hand, as depicted below:

25
26
27
28

                                                     -2-
          NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
            Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 3 of 10


 1
 2
 3
 4
 5
 6
 7
 8
 9   7.     Third, Nutella & Go! snack packs are sized and shaped to hold a single serving1 of Nutella®
10   hazelnut spread and either crispy breadsticks or salted pretzels. The serving size appears on the
11   Nutrition Facts Panel as “Serving Size: 1 Unit” as follows:
12
13
14
15
16
17

18
19

20
21
22
     1
       FDA regulations govern serving size. For example, manufacturers must derive the appropriate food
23   category and “Reference Amount Customarily Consumed Per Eating Occasion” (“RACC”) for their
     product. See 21 U.S.C. § 343(q)(1)(A)(i); 21 C.F.R. § 101.12(b) (“The following reference amounts
24   shall be used as the basis for determining serving sizes for specific products[.]” (emphasis added)).
     The FDA established RACCs for over 100 food product categories. See 21 C.F.R. § 101.12. These
25
     RACCs are listed in one of two tables. Table 1 is for infant and toddler foods. 21 C.F.R. § 101.12(b)
26   (Table 1). Table 2 is for foods for the general population. See id. (Table 2). The FDA requires
     manufacturers to translate the applicable RACC into the serving size. See 21 C.F.R. § 101.9(b)(1)–
27   (4); 21 C.F.R. § 101.9(b)(1) (Serving Size “means an amount of food customarily consumed per
     eating occasion by persons 4 years of age or older[.]”).
28

                                                   -3-
          NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
                Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 4 of 10


 1              8.    Consistent with that disclosure, Nutella & Go! snack packs contain the right amount

 2   of Nutella® hazelnut spread necessary to create a single serving-sized snack and to achieve the proper

 3   ratio of breadsticks or pretzels to Nutella® hazelnut spread.

 4              9.    Fourth, Nutella & Go! snack packs are designed to enable consumers to “Dip in!

 5   Anytime Anywhere” by eating directly from the container. Nutella & Go! snack packs are divided

 6   into two compartments: one with a single serving of Nutella® hazelnut spread and the other with either

 7   breadsticks or pretzel sticks, which are used to scoop out the delicious Nutella® hazelnut spread:

 8
 9
10
11
12
13
14
15
16
     Compl. ¶ 3.
17
                10.   Plaintiff does not question the convenience, quality, or deliciousness of the Nutella &
18
     Go! snack packs. Instead, Plaintiff claims: (a) the snack packs deceptively “make it appear that the
19
     Nutella[® hazelnut spread] portion of the Product fills half of the Product package,” Compl. ¶ 3; (b)
20
     the “Nutella[® hazelnut spread] portion” of the snack pack contains “50% empty space” that serves
21
     no functional purpose, id. ¶¶ 5, 25, 28; (c) the “packaging is entirely opaque, making it impossible
22
     for a reasonable consumer to see the quantity of Nutella[® hazelnut spread] provided in each Product,”
23
     id. ¶ 6; and (d) the Nutella & Go! snack pack “mimics the design of a Nutella[® hazelnut spread] Jar.”
24
     Id. ¶ 4.
25
                11.   Although Plaintiff’s Complaint contains 10 photographs and 92 allegations, Plaintiff
26
     omits that (a) Nutella & Go! snack packs have clear and conspicuous disclosures of quantity; (b) the
27
28

                                                      -4-
          NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
            Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 5 of 10


 1   challenged empty space on each individual Nutella & Go! snack pack serves a variety of functions;

 2   and (c) consumers can readily view the challenged empty space in every individually-sold container:

 3
 4
 5
 6
 7
 8
 9
10
11          12.     Despite these omissions, Plaintiff brings three causes of action under: (1) California’s
12   Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (2) California’s False
13   Advertising Law (“FAL”), Cal. Bus. Prof. Code §§ 17500, et seq.; and (3) California’s Unfair
14   Competition Law (“UCL”), Cal. Bus. Prof. Code §§ 17200, et seq. See Compl. ¶¶ 60–92.
15          13.     Plaintiff seeks to represent a putative nationwide class consisting of “all persons who
16   reside and purchased [Nutella & Go! snack packs] in the United States at any time since 2012.”
17   Compl. ¶ 47. Alternatively, Plaintiff seeks to represent all persons “who resided in California when
18   they purchased” Nutella & Go! snack packs, and/or all “‘consumers’ within the meaning of California
19   Civil Code section 1761(d).” Compl. ¶ 48.
20          14.     Plaintiff seeks damages, restitution, disgorgement, and declaratory and injunctive
21   relief, including (a) repayment of the full purchase price of all Nutella & Go! snack packs purchased
22   by every person nationwide since 2012; (b) an order enjoining Ferrero from “further deceptive
23   advertising, sales, and other business practices with respect to the Product’s packaging[;]” and (c) an
24   award of exemplary damages, statutory damages, attorneys’ fees, costs and pre-judgment and post-
25   judgment interest. Compl. ¶¶ 41, 45, 46, 71, 73, 82, 92, & Request for Relief.
26
27
28

                                                    -5-
          NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
              Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 6 of 10


 1   II.      THE REMOVAL IS TIMELY

 2            15.   The removal is timely under 28 U.S.C. § 1446(b)(1). The Complaint was served on

 3   January 8, 2019, when Ferrero accepted service. See Exhibit (“Ex.”) A (Record of Service) at 1.

 4   Ferrero filed this Notice of Removal within thirty (30) days of service, as required by law. See, e.g.,

 5   Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999); Quality Loan Serv. Corp.

 6   v. 24702 Pallas Way, Mission Viejo, CA 92691, 635 F.3d 1128, 1132–33 (9th Cir. 2011).

 7   III.     THE CONSENT REQUIREMENT IS INAPPLICABLE

 8            16.   Ferrero is the only named defendant in the case. In any event, this case could be

 9   removed by any defendant without the consent of any other defendant, as provided by 28 U.S.C. §

10   1453(b).

11   IV.      THE VENUE REQUIREMENT IS MET

12            17.   Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United States

13   District Court for the district and division embracing the place where the state court case was pending.

14   V.       FEDERAL JURISDICTION EXISTS

15            18.   Federal jurisdiction exists under the Class Action Fairness Act of 2005 (“CAFA”),

16   Pub. L. No. 109-2, 119 Stat. 4 (codified as amended at 28 U.S.C. §§ 1332(d), 1335, 1441, 1453, 1603,

17   and 1711–1715). CAFA confers federal jurisdiction over putative class actions involving: (a) minimal

18   diversity (i.e., diversity between any defendant and any putative class member); (b) at least 100

19   putative class members; and (c) at least $5 million in controversy, exclusive of interest and costs. See

20   28 U.S.C. § 1332(d)(2), (d)(5)(B); Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 590 (2013).

21            19.   Unlike other removal cases, “no antiremoval presumption attends cases invoking

22   CAFA, which Congress enacted to facilitate adjudication of certain class actions in federal court.”

23   Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014) (“CAFA’s primary

24   objective [is] ensuring Federal court consideration of interstate cases of national importance.”)

25   (citations omitted). This case satisfies CAFA’s requirements.

26            A.    The Parties Are Diverse

27            20.   The parties are minimally diverse because Ferrero and Plaintiff are, and were at all

28   relevant times, citizens of different states. See 28 U.S.C. § 1332(d)(2)(A) (providing that for purposes

                                                     -6-
            NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
             Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 7 of 10


 1   of CAFA jurisdiction, minimal diversity requires “any member of a class of plaintiffs” to be “a citizen

 2   of a State different from any defendant”); Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 (9th

 3   Cir. 2007).

 4          21.     Plaintiff was (and is) a California resident and citizen. See Compl. ¶ 12 (“Plaintiff

 5   Abraham Drucker is an individual residing in San Francisco, California.”); see also 28 U.S.C. §

 6   1332(a)(l) (an individual is a citizen of the state in which he or she is domiciled).

 7          22.     A corporation is deemed a citizen of the state in which it has been incorporated and

 8   where it has its principal place of business. See 28 U.S.C. § 1332(c)(1). At the time of the filing of

 9   the pleadings and this notice of removal, Ferrero was (and remains) incorporated in Delaware. See

10   Ex. B (Declaration of Beth Kotran) ¶ 3. At the time of the filing of the pleadings and this notice of

11   removal, Ferrero’s principal place of business was in Parsippany, New Jersey. See Compl. ¶ 15; Ex.

12   B ¶ 4. Accordingly, Ferrero is not a citizen of California.

13          B.      The Proposed Nationwide Putative Class Exceeds 100

14          23.     Ferrero does not concede the propriety of Plaintiff’s putative class or subclass or that

15   Plaintiff has pled plausible claims. Ferrero reserves its rights to challenge the propriety of the putative

16   class and subclass in all respects. However, the Court looks to a plaintiff’s allegations for purposes

17   of removal. See Standard Fire Ins. Co., 568 U.S. at 592.

18          24.     As pled, Plaintiff’s proposed class easily exceeds 100 putative class members. See 28

19   U.S.C. § 1332(d)(5)(B). Plaintiff purports to maintain a nationwide putative class action on behalf of

20   “all persons who reside and purchased the [Nutella & Go! snack packs] in the United States at any

21   time since 2012.” Compl. ¶ 47. Plaintiff alleges “on information and belief . . . that the members of

22   the Classes number in the millions.” Id. ¶ 53 (emphasis added).

23          25.     As defined, the proposed putative nationwide class well exceeds 100 members. See

24   Kearney v. Direct Buy Assocs., Inc., No. CV 14–04965 MMM, 2014 WL 12588636, at *4 (C.D. Cal.

25   Oct. 23, 2014) (“The requirement of 100 persons or more is satisfied where plaintiff alleged they

26   “believe[d] that the total number of class members is at least in the thousands.”); Feinberg v.

27   Azoogleads, US, Inc., No. C 09-02314 JW, 2009 WL 10695726, at *2 n.3 (N.D. Cal. Nov. 3, 2009)

28

                                                      -7-
          NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
             Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 8 of 10


 1   (“CAFA’s class-size requirement is satisfied because the Complaint alleges that the class is estimated

 2   to have thousands of individuals and other entities.”).

 3          C.      The Amount in Controversy Exceeds $5 Million

 4          26.     “A defendant seeking removal of a putative class action must demonstrate, by a

 5   preponderance of the evidence, that the aggregate amount in controversy exceeds the jurisdictional

 6   minimum.” Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir. 2013).

 7          27.     CAFA provides that “the claims of the individual class members shall be aggregated

 8   to determine whether the matter in controversy exceeds the sum or value of $5,000,000, exclusive of

 9   interest and costs.” 28 U.S.C. § 1332(d)(6). “[T]he statute tells the District Court to determine whether

10   it has jurisdiction by adding up the value of the claim of each person who falls within the definition

11   of [the plaintiff’s] proposed class and determine whether the resulting sum exceeds $5 million.”

12   Standard Fire Ins. Co., 568 U.S. at 592. In addition, the amount in controversy may include costs of

13   compliance with injunctions, and attorneys’ fees awarded under fee shifting statutes—including

14   future attorneys’ fees. See Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 794 (9th Cir.

15   2018) (citing Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 417–18 (9th Cir. 2018)).

16          28.     In determining the amount in controversy, the Court must assume that the allegations

17   in the operative pleading are true and that a jury will return a verdict for the Plaintiff on all such

18   claims. See Lewis v. Verizon Commc’ns Inc., 627 F.3d 395, 400 (9th Cir. 2010) (“The amount in

19   controversy is simply an estimate of the total amount in dispute, not a prospective assessment of

20   defendant’s liability.”). The Court also may consider summary-judgment-type evidence relevant to

21   the amount in controversy. See id. at 400–01; Kenneth Rothschild Trust v. Morgan Stanley Dean

22   Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002); see also Dart Cherokee Basin Operating Co, 135

23   S. Ct. at 551–54.

24          29.     Here, it is clear that the amount in controversy exceeds $5 million. Although Plaintiff

25   does not specify the damages sought, Plaintiff alleges he and all other consumers throughout the

26   United States from 2012 to the present “would not have purchased” the Nutella & Go! snack packs

27   had they known “how little product they were getting.” Compl. ¶ 39. For each putative class member,

28   Plaintiff seeks their full purchase price, including all “out-of-pocket costs incurred in purchasing” the

                                                     -8-
          NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
             Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 9 of 10


 1   Nutella & Go! snack packs. Id. ¶ 41; see also id. ¶ 82 (seeking damages to “restore to any person in

 2   interest any money paid for the Product.”). By doing so, Plaintiff has placed into controversy at least

 3   the total price paid by all putative class members, which consists of all consumers nationwide who

 4   purchased the Nutella & Go! snack packs since 2012. Ferrero’s sales of the Nutella & Go! snack

 5   packs nationwide since 2012 exceed $20 million. See Ex. B ¶ 5. From June 15, 2012 to December 5,

 6   2018 alone, retail sales for Nutella & Go! snack packs in California alone exceed $15 million. Id. ¶

 7   6.

 8           30.    Alternatively, Plaintiff claims “consumers would have paid significantly less for the

 9   Product had they known that the package only contained 50% of the Nutella portion of the product

10   that it had the capacity to hold.” Compl. ¶ 42. Even if consumers nationwide would have paid only

11   one third (or even one half) of the price of the Nutella & Go! snack packs, the amount at issue would

12   still exceed $5 million. See Ex. B ¶¶ 5–6.

13           31.    Plaintiff further seeks attorneys’ fees, exemplary damages and statutory damages—all

14   of which may be considered when determining whether the jurisdictional amount has been met. See

15   Compl. ¶¶ 45, 46, 71, 82, & Request for Relief.

16   VI.     PAPERS FROM THE REMOVED ACTION

17           32.    Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings and

18   orders filed in the State court have been filed with the Court. True and correct copies are attached

19   hereto as Exhibit C.

20           33.    Pursuant to 28 U.S.C. § 1446(d), Ferrero is serving written notice of the removal of

21   this case on Plaintiff’s counsel:

22           Rachele R. Byrd
             Brittany N. Dejong
23           Wolf Haldenstein Adler
             Freeman & Herz, LLP
24           750 B. Street, Suite 2770
             San Diego, CA 92101
25
26           Matthew M. Guiney
             Wolf Haldenstein Adler
27           Freeman & Herz, LLP
             270 Madison Avenue
28           New York, NY 10016

                                                    -9-
           NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
            Case 3:19-cv-00622-JD Document 1 Filed 02/05/19 Page 10 of 10


 1
            34.     Pursuant to 28 U.S.C. § 1446(d), Ferrero will promptly file a Notice of Filing of
 2
     Removal with the Clerk of the Superior Court of California, County of San Francisco. A true and
 3
     correct copy of this Notice is attached hereto as Exhibit D.
 4
                                                CONCLUSION
 5
            Pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, Ferrero hereby removes the above-
 6
     captioned action from the Superior Court of California, County of San Francisco, to the United States
 7
     District Court for the Northern District of California.
 8
 9
     Dated: February 5, 2019                     Respectfully submitted,
10
                                                 By: /s/ Jeffrey E. Faucette
11                                               Jeffrey E. Faucette (State Bar No. 193066)
                                                 SKAGGS FAUCETTE LLP
12                                               One Embarcadero Center, Suite 500
                                                 San Francisco, CA 94111
13
                                                 Telephone: (415) 315-1669
14                                               Facsimile: (415) 433-5994
                                                 E-mail: jeff@skaggsfaucette.com
15
                                                 Wendy Z. Zupac (State Bar No. 294468)
16                                               David A. Forkner (pro hac vice application forthcoming)
                                                 WILLIAMS & CONNOLLY LLP
17                                               725 Twelfth Street, N.W.
                                                 Washington, DC 20005
18
                                                 Telephone: (202) 434-5000
19                                               Facsimile: (202) 434-5029
                                                 E-mail: wzupac@wc.com
20                                               E-mail: dforkner@wc.com

21                                               Attorneys for Ferrero U.S.A., Inc.
22
23
24
25
26
27
28

                                                    - 10 -
          NOTICE OF PETITION FOR REMOVAL OF ACTION TO FEDERAL COURT – Case No: 3:19-cv-622
